11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Billy George Kemp,                            * From the 106th District
                                                Court of Dawson County,
                                                Trial Court No. 10-07-18413.

No. 11-11-00292-CV                           * October 31, 2013

Sharon Anne Kemp,                            * Memorandum Opinion by McCall, J.
                                               (Panel consists of: Wright, C.J.,
                                               McCall, J., and Willson, J.)


     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with our opinion, we modify
Section (2) on page ten of the decree to read as follows:
      (2) An award and judgment in favor of Petitioner Wife for
      reimbursement to her separate property estate, against Respondent
      Husband in the amount of $3,964, bearing interest at the rate of 5% per
      annum from and after June 8, 2011, all due and payable on or before
      August 15, 2011.

We modify the decree to delete Section (3) on page ten in its entirety.
      We also modify the decree to delete the words “and prior years” in the first
paragraph under the heading “Federal Income Tax” on page eleven of the decree.
      As modified, we affirm the trial court’s final decree of divorce. The costs
incurred by reason of this appeal are taxed eighty percent against Billy George
Kemp and twenty percent against Sharon Anne Kemp.